DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (compounds) and the native polymyxin with R4 = DAP and the fatty acid-DAB replaced with ϒ3 phenyl amino acid (optionally substituted) without traverse in the reply filed on 15 March, 2022.

Claims Status
Claims 1, 3-6, 9, 12, 75, 76, 78, and 79 are pending.
Claim 1 has been amended.
Claims 9, 75, 78, and 79 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 3-6, 11, 12, 16, 21, 32, and 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to “such as” language is hereby withdrawn due to amendment.

The rejection of claims 1, 3-6, 11, 12, 16, 21, and 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to claiming embodiments with pentavalent carbon is hereby withdrawn due to amendment.

The rejection of claims 1, 3-6, 12, and 76 under 35 U.S.C. 103 as being unpatentable over Katsuma et al (Peptide Sci. (2004) p549-550) is hereby withdrawn due to amendment.

The rejection of claims 1, 3-6, 11, 12, 16, 21, 32, and 76 under 35 U.S.C. 103 as being unpatentable over Katsuma et al (Peptide Sci. (2004) p549-550) in view of Seebach et al (Chem. Biodiv. (1) p1111-1239) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 12, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma et al (Peptide Sci. (2004) p549-550) in view of Seebach et al (Chem. Biodiv. (1) p1111-1239) and Magee et al (J. Med. Chem. (2013) 56 p5079-5093).  

Katsuma et al teach polymyxin B (PMB) analogs where the fatty acid and N-terminal Dab have been replaced with one of a handful of amino acids, including phenylalanine (table 1, p550, top of page) to find analogs with increased antimicrobial activity and decreased toxic activity (abstract).  The linear sequence (before cyclization) was Phe, Thr, Dab, Dab, Dab, d-Phe, Leu, Dab, Dab, Thr (p549, 1st paragraph.  Note that the phenylalanine derivative is one of the very best compounds in terms of MIC vs. a number of gram negative bacteria, making it a good candidate for further exploration.  The compounds have potent antimicrobial activity against gram negative bacteria (abstract), and tests were conducted in mice (p550, 2nd paragraph), indicating a pharmaceutical formulation.  
The difference between this reference and the instant claims is that this reference has a slightly different N-terminal moiety (R15) and used Dab instead of Dap at position 3.  
Seebach et al discuss β and ϒ peptides (title).  After years of experimentation, cleavage of a β or ϒ amino acid by a protease was never detected (p1198, 3d paragraph).  Using β amino acids in normal peptide chains is mentioned as a way to increase enzymatic stability of peptides is mentioned, as is inserting β or ϒ amino acids into such peptides to find superior properties (p1122, 1st paragraph).  This reference discusses using β or ϒ amino acids to improve properties of normal α amino acid peptides.  Please note, as described above, that Katsuma et al and Seebach et al render obvious all the claims.  However, applicant’s elected species also has a Dap side chain at position R4.
Magee et al discuss Dap-3 analogs of PMB (title).  All compounds had a diaminopropionic acid at position 3 (note scheme 1, p2080, 2nd column, middle of page), and a number of different compounds replaced the fatty acid (fig 2, p5081, top of page).  Note that compound 5a uses the same fatty acid as PMB.  These compounds (for the most part) showed improved efficacy against several strains of bacteria, including resistant strains (table 1, p5082, top of page).  Animal studies were conducted using the various compounds in saline (p5091, 1st column, 5th and 6th paragraphs).  This reference shows that removing a single methylene group at position 3 will yield a compound with better efficacy, including against resistant strains.
Therefore, it would be obvious to use a ϒ-amino acid variant of an amino acid in Katsuma et al, to improve the properties of the antibiotic.  As the N-terminal amino acid has been shown to tolerate some modification, an artisan in this field would attempt this modification with a reasonable expectation of success.  Note that a ϒ phenylalanine is not patentably distinct from a ϒ phenylglycine, as it is a slightly shorter methylene chain (MPEP 2144.09).
Furthermore, it would be obvious to replace the Dab at position 3 of Katsuma et al with the Dap of Magee et al, to increase the activity of the various derivatives, as described by Magee et al.  As all the compounds tested with this modification appear to show improvements, an artisan in this field would attempt this modification with a reasonable expectation of success.
response to applicant’s arguments
	Applicants argue that a person of skill in the art would not modify the phenylalanine derivative of Katsuma et al, and that close structural similarity is not sufficient to render a structure obvious.
Applicant's arguments filed 14 Oct, 2022 have been fully considered but they are not persuasive.

Applicants argue that a person of skill in the art would not modify the phenylalanine derivative of Katsuma et al, because it has lower antimicrobial activity than native polymyxin, and does not bind to LPS.  The first rationale assumes that antimicrobial activity is the be all and end all of antibiotic development.  This ignores the teaching of Katsuma et al of potentially lower toxicity – or that the point of Katsuma et al is to find improved variants, which would suggest further improvement.   In the rejection, the Phe derivative was selected because it had one of the best antimicrobial properties of the tested derivatives.  Applicants have not explained why a person of skill in the art would select a derivative with inferior antimicrobial properties when the purpose is to kill microbes.
Applicants argue that close structural similarity is not sufficient to render a structure obvious.  This is based on three court cases, Takeda v. Alphapharm, In re Grabiak, and Eisai. Co. Ltd v. Dr. Reddy’s Labs.  Takeda v. Alphapharm discusses moving a substituent around an aromatic ring, which is not the structural similarity used in the rejection.  Likewise, In re Grabiak discusses isosteric replacement, which is not what was done in this rejection.  Eisai. Co. Ltd v. Dr. Reddy’s Labs doesn’t even use close structural similarity to make the ruling – it dealt with removing fluorine from an R group.  The court ruled that, as the prior art taught adding fluorine was an advantage, it was unexpected that removing it did not generate an inferior compound.  In other words, the fact pattern of the cases that applicants are citing to show close structural similarity is insufficient do not match the fact pattern of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 3-6, 12, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of copending Application No. 17/253,426 (US 20210246169) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 13 describes a PMB derivative:  
    PNG
    media_image1.png
    221
    387
    media_image1.png
    Greyscale
.  Note that this structure anticipates the instant claims.  Competing claim 15 requires a pharmaceutical composition with an excipient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants request this rejection be held in abeyance until allowable subject material is identified.  However, until this rejection is overcome, it will remain valid.

second rejection
Claims 1, 3-6, 12, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 16, and 51 of copending Application No. 15/529,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
Competing claim 1 describes a PMB derivative similar to that of the instant claims.  Competing claim 3 requires R2 (instant claims terminology) to be selected from a small group comprising leucine, while competing claims 3-6 and 16 limit R1 to phenylalanine.  Competing claims 51 specify a pharmaceutically acceptable composition with an excipient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants request this rejection be held in abeyance until allowable subject material is identified.  However, until this rejection is overcome, it will remain valid.

third rejection
Claims 1, 3-6, 12, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S. Patent No. 10,407,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
Claims 1 and 7 describe a genus of PMB analogs, with claim 7 explicitly describing a compound 
    PNG
    media_image2.png
    292
    459
    media_image2.png
    Greyscale
.  Note that this reads on the instant claims, save that R15 has one less methylene group in the chain.  However, that is not a patentable distinction (MPEP 2144.09).  Competing claim 2 requires a pharmaceutical composition with an excipient.
response to applicant’s arguments
	Applicants request this rejection be held in abeyance until allowable subject material is identified.  However, until this rejection is overcome, it will remain valid.

New Rejections
Double Patenting
	The legal basis for these rejections was given above, and will not be repeated here.

Claims 1, 3-6, 12, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 17/893,944 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.  Note that, while this is a new rejection, it is based on an application that was filed after the previous office action was sent out.  As applicants are presumed to know what they have applied for, this will not negate the finality of this office action.
Competing claim 1 describes a genus very similar to instant claim 1, close enough to anticipate, while competing claim 15 describes formulations comprising pharmaceutically acceptable carriers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658